     Case 1:20-cv-01710-BAH Document 9-1 Filed 06/26/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.
                      Plaintiffs,

        v.

 MICHAEL PACK, in his official capacity           Case No. H:JK-cv-HMHK
 as CEO and Director of the U.S. Global
 Media Agency,
                               Defendant.


      [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE
                         DOCUMENTS

       Upon consideration of the Plaintiffs’ Motion for Leave to File the declarations of

J. Lauren Turner and Laura Cunningham, it is hereby

       ORDERED that the motion is GRANTED.



                                            _____________________________
                                            The Honorable Beryl A. Howell,
                                            Chief Judge

DATE: June __, JKJK
